Citation Nr: 1604919	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for asthma, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for cardiovascular disease, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to November 1969 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2013, the Board remanded the claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board remanded the claims in October 2013 for VA examinations and etiology opinions.  VA respiratory and cardiovascular examinations were conducted in July 2014 and the Veteran was diagnosed as having COPD, asthma, asbestosis, pulmonary hypertension, chronic bilateral pleural effusion, and atrial fibrillation.  A July 2014 VA examiner provided negative nexus opinions with regard to whether the Veteran's COPD, pulmonary hypertension, chronic bilateral pleural effusion and atrial fibrillation were etiologically related to his service.  However, the opinions did not substantially comply with the remand instructions, as the examiner not provide rationales for the opinions.  In this regard, the opinions are based solely on a lack of clinical evidence of treatment during service.  Moreover, the examiner stated that each disability was not a result of exposure to Agent Orange as the disabilities were not listed as presumptive conditions.  

The examiner also failed to provide a nexus opinion with regard to the diagnosis of asbestosis.  With regard to asthma, the examiner noted that the Veteran did not show evidence of asthma at the examination and that there was no evidence of aggravation beyond its natural progression during service as the service treatment records were negative for treatment of the disability.    

The Board notes that even if a veteran cannot be granted service connection on a presumptive basis, if the claimed disability is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if his claimed disability is determined to be more likely than not related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Moreover, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination is inadequate where the examiner does not comment on the Veteran's reports, but instead relies on an absence of medical records to provide a negative opinion.  

In light of the above, further opinions should be obtained for each claimed disability on remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the entire claims file, to include copy of this Remand, to the July 2014 VA examiner who provided the medical opinions with respect to the Veteran's respiratory and cardiovascular disabilities for supplemental opinions.

The examiner must identify any and all respiratory and cardiovascular disabilities the Veteran currently has.  For each disability identified (except asthma), the examiner should provide an opinion as to whether it at least as likely as not that the disability had its onset during or is in any way related to his military service, to include exposure to Agent Orange.

With respect to asthma, the examiner must provide an opinion as to whether asthma was aggravated beyond its natural progression by service, to include exposure to Agent Orange.  

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

2.  When the development has been completed and if the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




